IN THE COURT OF APPEALS OF NORTH CAROLINA

                                         2022-NCCOA-706

                                             No. COA21-774

                                       Filed 1 November 2022

     Cabarrus County, No. 08-CVD-4467

     KATHERINE GLEDHILL CASH (McGEE), Plaintiff,

                    v.

     MATTHEW CASH, Defendant.


             Appeal by defendant from order entered 21 April 2021 by Judge Juanita Boger-

     Allen in District Court, Cabarrus County. Heard in the Court of Appeals 23 August

     2022.


             Plumides, Romano & Johnson, P.C., by Richard B. Johnson, for defendant-
             appellant.

             No brief for plaintiff-appellee.


             STROUD, Chief Judge.


¶1           Father Matthew Cash appeals from an order modifying child support to

     Mother Katherine Cash (now McGee).             Because the trial court had competent

     evidence to support the challenged Findings of Facts and because it did not abuse its

     discretion in imputing income to Father based on a determination he acted in bad

     faith, we affirm.

                                        I.      Background
                                            CASH V. CASH

                                           2022-NCCOA-706

                                          Opinion of the Court



¶2          Mother and Father married in 2007, and they had a child born in 2008. Also

     in 2008, they separated and were later divorced. On 10 December 2008, Mother filed

     a Complaint seeking, inter alia, child support. In September 2011, Mother and

     Father entered a “Child Support Consent Order.”1 In the consent order, Father was

     ordered to pay Mother $50 per month in child support plus an additional $50 per

     month towards $5,292 in child support arrears, and they were each to pay one half of

     the child’s medical expenses with Mother covering the first $250 each year. At some

     later point, the parties voluntarily and informally agreed Father would increase his

     child support payments to $350 per month. Father continued making those payments

     through the time the trial court entered the order on appeal, the “Amended Order for

     Modification of Permanent Child Support” (hereinafter “Child Support Modification

     Order”),2 which ruled on Mother’s motion for “Modification of Child Support and

     Attorney Fees”3 filed 27 August 2020. (Capitalization altered.)

¶3          In the Modification Motion filed in August 2020, Mother alleged “there has


     1 This is the first child support order in our record. While the record does not definitively
     explain the long gap between the separation and Complaint in 2008 and the order in 2011,
     child custody was not settled until 12 February 2010, which could account for at least part of
     the delay since Mother was granted primary legal and physical custody.
     2 A few days after entering an “Order for Modification of Permanent Child Support,” the trial

     court entered an “Amended Order for Modification of Permanent Child Support.”
     (Capitalization altered.) Since Father appeals from the Amended Order, i.e., the “Child
     Support Modification Order,” we focus on that order.
     3 The attorney fees portion of the motion is not at issue in this appeal. In the Child Support

     Modification Order, the trial court explained Mother “did not offer any evidence to support
     an award of attorney’s fees” and thus denied her request.
                                         CASH V. CASH

                                        2022-NCCOA-706

                                       Opinion of the Court



     been a substantial and material change in the circumstances since the” September

     2011 order based on three grounds: the existing order was “more than three (3) years

     old and there has been at least a 15% change in the amount owed under the North

     Carolina Child Support Guidelines”; Mother had two children since entry of the

     previous order; and Father’s “income has increased significantly.”

¶4         Father filed a “Financial Affidavit” on 22 January 2021 in which he indicated

     he was employed by Huntley Brothers Company and made approximately $99,000 in

     adjusted gross income in 2019 and a current monthly gross income of approximately

     $9,800. (Capitalization altered.) Father had been employed with Huntley Brothers

     “for seven or eight years.” On 12 March 2021—five days before the scheduled hearing

     on Mother’s motion to modify child support—Father filed an “Amended Financial

     Affidavit” indicating he had been laid off from Huntley Brothers and as a result his

     monthly gross income was reduced to $0. (Capitalization altered.)

¶5         On 17 March 2021, the trial court held a hearing on Mother’s Modification

     Motion. At the outset of the hearing, Mother’s attorney raised before the trial court

     that Mother had not received updated income verification and financial information

     from Father.   Mother’s attorney argued “[t]his was an ongoing discovery issue”

     because “it was all part of the Request for the Production of Documents” and the trial

     court could “take that in consideration when rendering [its] judgment.” Father’s

     attorney responded they had “provide[d] updated statements prior to the last time”
                                         CASH V. CASH

                                        2022-NCCOA-706

                                       Opinion of the Court



     the motion was scheduled for a hearing, in late January 2021. The trial court thanked

     the parties and then moved on to ask about pretrial motions.

¶6         For the remainder of the hearing, three witnesses testified—Father, Mother,

     and David Huntley, one of the owners of Huntley Brothers. Father testified about:

     his current child support obligation; his previous employment with Huntley Brothers

     and when the previous child support order was entered including his income during

     those times; a masonry business he started in August 2020 including his recent jobs

     for the business as well as the deposits, debits, withdrawals, checks, and balance of

     the associated business banking account and credit card; and his plan to focus on his

     own masonry business instead of seeking new employment. The discussion of his

     time with Huntley Brothers included some questions about income verification

     documents Father provided during discovery, and Father testified he had not

     provided a 2020 W-2 or a paystub since 2020. Similarly, during the discussion of

     Father’s masonry business, Mother’s attorney asked Father about discovery and

     verification documents related to the business’s income and expenses, and Father

     testified he had “been asked to provide everything” and “didn’t – haven’t just not done

     it, just been asked.” Father later clarified he had not provided any relevant business

     documents past November 2020.

¶7         Mother testified about: the previous child support order and amount as well as

     her motion for modification; her income including supporting documentation and
                                         CASH V. CASH

                                        2022-NCCOA-706

                                       Opinion of the Court



     account statements; her family unit including her husband and other children; and

     the costs and expenses for the parties’ child. David Huntley testified about how

     Huntley Brothers laid off Father. On cross-examination, Mr. Huntley testified the

     company laid off Father rather than offer him a reduced salary with a different

     position because Mr. Huntley “know[s]” Father and did not think he would accept it.

     Finally, at the hearing, the parties argued during closing argument about whether

     the trial court could impute income to Father for the child support calculation based

     on a determination he was acting in bad faith.

¶8         Following the hearing, the trial court entered its initial “Order for Modification

     of Permanent Child Support” on 16 April 2021. (Capitalization altered.) The trial

     court entered the “Amended Order for Modification of Permanent Child Support” (i.e.,

     the Child Support Modification Order) on 21 April 2021. Father appeals from the

     Child Support Modification Order, so we focus on that Order’s contents.

¶9         First, the trial court made Findings about the procedural history of the case

     and jurisdiction, including the previous child support order and Mother’s

     Modification Motion.    It then found “there had been a substantial change in

     circumstances affecting the welfare of the minor child, which warrants a modification

     of child support,” for the three reasons listed in Mother’s Modification Motion; in

     addition, Mother’s income had “increased substantially.” Next, the trial court made

     Findings on Mother’s and Father’s income. As part of these Findings, the trial court
                                            CASH V. CASH

                                           2022-NCCOA-706

                                          Opinion of the Court



       found Father had “intentionally failed to comply” with requirements to provide

       income verifications for his employment with Huntley Brothers or his masonry

       business. The trial court also found Mr. Huntley’s testimony about how Father was

       laid off was not “credible, especially in light of Father expressing that he has no

       intention of looking for employment, filing for unemployment or applying for /taking

       another position . . . .” As a result, the trial court rejected Father’s contention his

       income was $0. Based on those facts, the trial court also determined Father acted in

       “bad faith” and “deliberate[ly]” tried to “suppress[]” his income “to avoid or minimize

       his child support obligation,” so it imputed income to him. Finally, the trial court

       made Findings incorporating the appropriate worksheet from the North Carolina

       Child Support Guidelines and modifying Father’s child support retroactive to 1

       September 2020 with appropriate arrears.

¶ 10         The trial court then made Conclusions of Law on its jurisdiction, Father’s bad

       faith and the resulting imputation of income, and the reasonableness of the child

       support obligation that would begin 1 September 2020. As a result, the trial court

       ordered Father pay approximately $1140 in child support each month beginning 1

       September 2020 and lasting until the child “turns 18-years-old or graduates high

       school, whichever is later.” The trial court also awarded arrears of $5,510 and set out

       a payment schedule for the arrears of $363 per month and ordered him to pay a

       portion of the child’s medical, dental, and counseling bills.
                                            CASH V. CASH

                                           2022-NCCOA-706

                                          Opinion of the Court



¶ 11         On 20 May 2021, Father filed a written notice of appeal from the Child Support

       Modification Order.

                                          II.   Analysis

¶ 12         “[C]hild support modification is a two-step process.” Harnett County ex rel. De

       la Rosa v. De la Rosa, 240 N.C. App. 15, 23, 770 S.E.2d 106, 112 (2015) (quotations

       and citation omitted). First, the trial court must “determine a substantial change of

       circumstances has taken place.” Id. (quotations and citation omitted). Second, if a

       substantial change has occurred, the court “calculate[s] the applicable amount of

       support.” Id. (quotations and citation omitted). On appeal, Father does not challenge

       the trial court’s Finding and Conclusion “there has been a substantial change in

       circumstances affecting the welfare of the minor child, which warrants a modification

       of child support.” Therefore, we focus on the trial court’s calculation of child support.

¶ 13         As this Court has previously explained

                    [N]ormally, a party’s ability to pay child support is
                    determined by that party’s income at the time the award is
                    made. However, capacity to earn may be the basis for an
                    award where the party deliberately depressed his income
                    or deliberately acted in disregard of his obligation to
                    provide support. Before earning capacity may be used as
                    the basis of an award, there must be a showing that the
                    actions which reduced the party’s income were taken in bad
                    faith, to avoid family responsibilities.

       Balawejder v. Balawejder, 216 N.C. App. 301, 312–13, 721 S.E.2d 679, 686 (2011)

       (quoting Pataky v. Pataky, 160 N.C. App. 289, 306–07, 585 S.E.2d 404, 415–16 (2003),
                                        CASH V. CASH

                                       2022-NCCOA-706

                                      Opinion of the Court



aff’d per curium, 359 N.C. 65, 602 S.E.2d 360 (2004) (quotations, citations, and

alterations in original block quotation omitted)); see also State ex rel. Williams v.

Williams, 179 N.C. App. 838, 840–41, 635 S.E.2d 495, 497 (2006) (“Capacity to earn,

however, may be the basis of an award [of child support] if it is based upon a proper

finding that the husband is deliberately depressing his income or indulging himself

in excessive spending because of a disregard of his marital obligation to provide

reasonable support for his wife and children.” (quoting Beall v. Beall, 290 N.C. 669,

673–74, 228 S.E.2d 407, 410 (1976)) (emphasis from original omitted)); North

Carolina Child Support Guidelines, AOC-A-162 (rev. 1 March, 2020) (hereinafter

“Child Support Guidelines”)4 (“If the court finds that the parent’s voluntary

unemployment or underemployment is the result of the parent’s bad faith or

deliberate suppression of income to avoid or minimize his or her child support

obligation, child support may be calculated based on the parent’s potential, rather

than actual, income.”). This Court also refers to the use of earning capacity to

determine a party’s child support obligation as “imputation of income.”             See

Balawejder, 216 N.C. App. at 312, 721 S.E.2d at 686 (introducing the above block

quote as “the legal and factual bases for imputation of income for purposes of child

support”).




4   Available at: https://ncchildsupport.ncdhhs.gov/ecoa/cseGuideLineDetails.htm.
                                              CASH V. CASH

                                              2022-NCCOA-706

                                            Opinion of the Court



¶ 14          Father’s appeal primarily focuses upon the trial court’s determination he was

       acting in bad faith, and therefore the trial court could impute income to Father when

       calculating child support. Within this broad argument, Father challenges several

       Findings of Fact (10(c), 10(e), 11(f), 12, 13, and 14) supporting the trial court’s bad

       faith determination as well as its ultimate decision to impute income to Father.

       Father also argues one Finding (11(g) 5) unrelated to the bad faith determination “was

       not supported by sufficient evidence.” We address the standard of review and then

       review those arguments in turn.

       A. Standard of Review

¶ 15          “The standard of review of a trial court’s determination of child support is

       abuse of discretion.” State ex rel. Midgett v. Midgett, 199 N.C. App. 202, 205, 680

       S.E.2d 876, 878 (2009) (citing Spicer v. Spicer, 168 N.C. App. 283, 287, 607 S.E.2d

       678, 682 (2005)); see also Loosvelt v. Brown, 235 N.C. App. 88, 93, 760 S.E.2d 351,

       354–55 (2014) (“Child support orders entered by a trial court are accorded substantial

       deference by appellate courts and our review is limited to a determination of whether

       there was a clear abuse of discretion.” (quoting Leary v. Leary, 152 N.C. App. 438,



       5 The Finding Father labels and challenges as Finding 11(g) is actually the second Finding
       labeled 11(f) in the Child Support Modification Order. Since Father also challenges the first
       Finding labeled 11(f), we will continue to refer to the second Finding labeled 11(f) as Finding
       11(g) to distinguish between the two. When we discuss the Findings below, we also quote
       them from the record to ensure all interested parties and readers know which we are
       discussing.
                                            CASH V. CASH

                                           2022-NCCOA-706

                                          Opinion of the Court



       441–42, 567 S.E.2d 834, 837 (2002) (alteration from original omitted))); Cauble v.

       Cauble, 133 N.C. App. 390, 395, 515 S.E.2d 708, 712 (1999) (including same abuse of

       discretion standard for the “amount of a trial court’s child support award”). Under

       the abuse of discretion standard of review, “the trial court’s ruling will be upset only

       upon a showing that it was so arbitrary that it could not have been the result of a

       reasoned decision.” Loosvelt, 235 N.C. App. at 93, 760 S.E.2d at 354–55 (quoting

       Leary, 152 N.C. App. at 441–42, 567 S.E.2d at 837).

¶ 16         Further, to ensure “the trial court correctly exercised its function to find the

       facts and apply the law thereto,” we ensure “evidence . . . support[s] findings; findings

       . . . support conclusions; [and] conclusions . . . support the judgment.” Midgett, 199

       N.C. App. at 206, 680 S.E.2d at 878–79 (quoting Coble v. Coble, 300 N.C. 708, 714,

       268 S.E.2d 185, 190 (1980)); see also Loosvelt, 235 N.C. App. at 98, 760 S.E.2d at 358

       (“[W]e review the child support award to consider if the evidence supports the

       findings of fact, the findings support the conclusions of law, and the conclusions

       support the judgment.” (citing Atwell v. Atwell, 74 N.C. App. 231, 234, 328 S.E.2d 47,

       49 (1985))). As pertinent to Father’s arguments on appeal, “this Court is bound by

       the trial court’s findings where there is competent evidence to support them.” Cauble,

       133 N.C. App. at 395–96, 515 S.E.2d at 712 (quotations, citations and alterations

       omitted); see also Midgett, 199 N.C. App. at 206, 680 S.E.2d at 879 (“This Court’s

       review of a trial court’s findings of fact is limited to whether there is competent
                                            CASH V. CASH

                                           2022-NCCOA-706

                                          Opinion of the Court



       evidence to support the findings of fact, despite the fact that different inferences may

       be drawn from the evidence.” (quotations and citations omitted)). When an appellant

       does not challenge the trial court’s findings of fact on appeal, they are binding. See

       Loosvelt, 235 N.C. App. at 96, 760 S.E.2d at 356 (holding findings binding on appeal

       after explaining they were not challenged).

       B. Bad Faith and Imputation of Income

¶ 17         Turning to the merits of his appeal, Father primarily argues “the trial court

       committed reversible error by finding [he] acted in bad-faith and then by imputing

       income to [him].” (Capitalization altered.) The trial court determined Father acted

       in “bad faith” and “deliberate[ly] suppress[ed]” his income “to avoid or minimize his

       child support obligation” in two paragraphs included in both its Findings of Fact and

       Conclusions of Law:

                    Father’s failure to provide the Court and the opposing
                    party with the most recent documentation of his income
                    from Huntley Brothers and his business and as a response
                    to discovery requests shows Father’s bad faith and a
                    deliberate suppression of income to avoid or minimize his
                    child support obligation. Further, Father’s intent to not file
                    for unemployment and not applying for/taking another
                    position at Huntley Brothers (of which he qualifies) or
                    another company while simultaneously alleging that he
                    has been laid off and has no current income shows Father’s
                    bad faith and a deliberate suppression of income to avoid
                    or minimize his child support obligation.

                    Father’s    voluntary    unemployment      and/or
                    underemployment is the result of his bad faith or
                                              CASH V. CASH

                                              2022-NCCOA-706

                                            Opinion of the Court



                     deliberate suppression of income to avoid or minimize his
                     child support obligation after March 12, 2021. A potential
                     income is imputed to Mr. Cash, such that he has the
                     capacity to earn at least $9,774.49 per month after March
                     12, 2021, as evidenced by his income with Huntley
                     Brothers.

¶ 18          Father challenges the trial court’s determination he acted in bad faith on both

       the listed grounds, the failure to provide discovery and the circumstances

       surrounding the end of his employment with Huntley Brothers.                  As part of his

       challenge, Father also contends four Findings of Fact (10(e), 10(c), 11(f), and 12) that

       underlie the bad faith determination are “not supported by the evidence.”6

       (Capitalization altered.) We first address Father’s argument the Findings of Fact are

       unsupported and then address his argument about the trial court’s overall bad faith

       determination.

           1. Challenges to Findings of Fact Related to Bad Faith

¶ 19          We first address Father’s challenge to Findings of Fact 10(e), 10(c), 11(f), and

       12. Findings 10(e) and 12 both involve credibility determinations made by the trial

       court. Finding 10(e) provides:

                     e. The court does not find the letter or Mr. Huntley’s
                     testimony to be credible, especially in light of Father

       6 Father also challenges Findings 13 and 14, which are the two paragraphs included above
       where the trial court explains why it determined Father acted in bad faith. Because those
       Findings are actually Conclusions of Law, we will review them as such. See Walsh v. Jones,
       263 N.C. App. 582, 589–90, 824 S.E.2d 129, 134 (2019) (“The labels ‘findings of fact’ and
       ‘conclusions of law’ employed by the trial court in a written order do not determine the nature
       of our review.” (quotations, citation, and alterations omitted)).
                                            CASH V. CASH

                                           2022-NCCOA-706

                                          Opinion of the Court



                    expressing that he has no intention of looking for
                    employment, filing for unemployment or applying for
                    /taking another position at Huntley Brothers (of which he
                    qualifies) or another company while simultaneously
                    arguing that the Court should find his income to be $0 for
                    the purpose of calculating child support. The court rejects
                    Father’s argument that his current income is $0.

       Finding 12 states:

                    12. The North Carolina Guidelines require[] parties to
                    provide proof of current earnings, Father intentionally
                    failed to comply with this requirement.

       Father’s challenge to both these Findings fail for the same reason: this Court does

       not “determine de novo the weight and credibility to be given to evidence disclosed by

       the record on appeal.” Craven County ex rel. Wooten v. Hageb, 277 N.C. App. 586,

       2021-NCCOA-231, ¶ 14 (quoting Coble, 300 N.C. at 712–13, 268 S.E.2d at 189); see

       also Loosvelt, 235 N.C. App. at 104–05, 760 S.E.2d at 361 (“[A]rguments about which

       evidence should weigh more heavily are properly directed to the trial court, which

       has the discretion to determine the credibility and the weight of the evidence.” (citing

       Coble, 300 N.C. at 712–13, 268 S.E.2d at 189).

¶ 20         The other two challenged Findings, Findings 10(c) and 11(f), both concern

       discovery and verification of Father’s income. Finding 10(c) provides:

                    c. Father was served with interrogatories and requests for
                    production of documents which included requests for
                    ongoing verification of his income; however, Father did not
                    provide a paystub from Huntley Brothers after the
                    December 31, 2020 paystub mentioned in the above
                                            CASH V. CASH

                                           2022-NCCOA-706

                                          Opinion of the Court



                      paragraph nor did he present documentation of his income
                      from Huntley Brothers to the Court.

       Finding 11(f) states:

                      f. Father was served with interrogatories and requests for
                      production of documents which included requests for
                      ongoing verification of his income. The last business
                      statement Father provided to the opposing side was for
                      November 2020. Approximately $15,000.00 was remaining
                      in Father’s business account at the close of November 2020.
                      Father offered no current documentation of his business
                      income and expenses at trial.

       These Findings closely resemble each other with identical first sentences and then

       similar remainders that focus on Father not providing the appropriate documents for

       his income.

¶ 21         We can also address the challenges to these Findings similarly. For both

       Finding 10(c) and 11(f), the first sentence is not (fully) supported by competent

       evidence, but the remainder of the Findings is supported. The printed record on

       appeal does not include any competent evidence concerning interrogatories and

       requests for document production directed towards Father, only documentation for

       such discovery items directed towards Mother, which was introduced into evidence at

       the hearing.

¶ 22         Turning to the transcript, the clearest discussion of interrogatories or requests

       for document production directed at Father came at the start of the hearing when the

       trial court asked if the parties had exchanged documentation. Mother’s attorney said
                                           CASH V. CASH

                                           2022-NCCOA-706

                                         Opinion of the Court



       she had not received updated financial information from Father, which “was all part

       of the Request for the Production of Documents” and an “ongoing discovery issue.” “It

       is axiomatic that the arguments of counsel are not evidence.” Crews v. Paysour, 261

       N.C. App. 557, 561, 821 S.E.2d 469, 472 (2018) (quotations, citation, and alteration

       omitted); see also Blue v. Bhiro, 381 N.C. 1, 2022-NCSC-45, ¶ 12 (“[I]t is axiomatic

       that the arguments of counsel are not evidence.” (quotations and citation omitted)).

¶ 23         The only other discussion of Father having an obligation to provide documents

       came when they were discussing his business statements:

                    Q. All right. And do you recall having to produce
                    documents back last year sometime? I won’t ask you to tell
                    me the exact date.
                    A. Oh, yeah. Yeah, I think we’ve done it a couple times.
                    Q. Right. Where you came up with a bunch of documents?
                    A. Yes.
                    Q. Why did you not provide a December statement, Mr.
                    Cash?
                    A. I didn’t -- I didn’t really know that I didn’t do it. But I
                    can’t remember when -- when the last time we did the
                    discovery was.
                    Q. Okay. And you understand that you have an ongoing
                    obligation to provide updated statements, correct?
                    A. I mean, I -- if I’m asked, yeah. I didn’t -- like ---
                    Q. All right.
                    A. --- I’ve been asked to provide everything. I didn’t –
                    haven’t just not done it, just been asked.

       While the discussion is not entirely clear, Father acknowledged he had “been asked

       to provide everything,” referring back to the “ongoing obligation to provide updated

       statements” but had “just not done it.” This testimony, then, supports that Father
                                          CASH V. CASH

                                         2022-NCCOA-706

                                        Opinion of the Court



       has an ongoing obligation to at least provide business statements, thereby at least

       partially supporting the first sentence of Finding 11(f).         Although Father

       acknowledged he had been asked to provide financial information and he had failed

       to provide all the information requested, he did not say whether this request came in

       the form of interrogatories and a request for production or from the requirements of

       the Child Support Guidelines and Local Rules. The record includes no evidence

       Father was served with interrogatories and requests for production of documents, let

       alone the specific questions seeking ongoing verification of his income, so the first

       sentences of these Findings are not fully supported by competent evidence.

¶ 24         But Father was required to provide his income verification even if Mother had

       not served interrogatories and requests for production for this information, thereby

       blunting the impact of the lack of evidence that discovery requests required such

       action. First, the Child Support Guidelines include the following requirements for

       income verification:

                    Child support calculations under the guidelines are based
                    on the parents’ current incomes at the time the order is
                    entered. Income statements of the parents should be
                    verified through documentation of both current and past
                    income. Suitable documentation of current earnings (at
                    least one full month) includes pay stubs, employer
                    statements, or business receipts and expenses, if self-
                    employed. Documentation of current income must be
                    supplemented with copies of the most recent tax return to
                    provide verification of earnings over a longer period.
                    Sanctions may be imposed for failure to comply with this
                                             CASH V. CASH

                                            2022-NCCOA-706

                                           Opinion of the Court



                     provision on the motion of a party or by the court on its own
                     motion.

       Additionally, the Local Rules of Judicial District 19A on “Non-Jury Domestic

       Relations” require parties to bring income verification documents to child support

       hearings: “In all child support and post separation cases, both parties shall bring to

       the hearing records of their earnings for the past two years including tax returns, pay

       stubs, or other records.” Civil Rules of District Court of the 19A District Court

       District, Rule 7.2 (last revised 3/04) (Capitalization altered.).7          Similarly, the

       “Amended Financial Affidavit” Father filed 12 March 2021, a mere five days before

       the hearing on the Modification Motion, directed Father to “attach to this affidavit

       copies of the past two (2) months wage and earnings statements.” (Capitalization

       altered.)   Both of these provisions required Father to provide more updated

       information than he did according to Findings 10(c) and 11(f)—pay stubs more recent

       than 31 December 2020 and business statements more recent than November 2020.

¶ 25          The rest of these challenged Findings (10(c) and 11(f)) are supported by

       competent evidence because Father did not provide additional documentation past

       the dates listed in the Findings. Related to his income from the job with Huntley

       Brothers, during questioning by Mother’s attorney, Father initially said he did not



       7 These local rules are available at: https://www.nccourts.gov/assets/documents/local-rules-
       forms/170.pdf.
                                             CASH V. CASH

                                            2022-NCCOA-706

                                           Opinion of the Court



       even have a pay stub as recent as December 2020 before later providing information

       for his pay for the entire year of 2020, indicating they found the pay stub.8 Turning

       to his business statements, Father testified he provided statements through

       November 2020 but did “not presently” have any December 2020 or January or

       February 2021 statements to “back up [his] testimony.” And he testified he had

       approximately $15,000 in his business account as of the end of November, in line with

       the last remaining part of Finding 11(f). Therefore, the remainder of the challenged

       Findings on discovery issues are supported by competent evidence and are therefore

       binding. Cauble, 133 N.C. App. at 395, 515 S.E.2d at 712.

¶ 26          Thus, even if the trial court incorrectly identified the specific mechanism by

       which Father was required to provide these documents—discovery requests instead

       of requirements of the Local Rules and Child Support Guidelines—its fundamental

       point in Findings 10(c) and 11(f) was still correct. Father had an obligation to provide

       additional documentation to support his income, but he failed to do so. Further, aside

       from the first sentences, the trial court’s Findings that Father failed to provide

       updated income verification documents for his job at Huntley Brothers and his own

       business are supported by competent evidence.



       8This testimony came when Father was reviewing Plaintiff’s Exhibit 19, which were his pay
       stubs from Huntley Brothers. While this exhibit was admitted into evidence, it is not in the
       record on appeal because it “can’t be located.” Therefore, we cannot additionally confirm,
       beyond the testimony, the pay stubs Father provided by reviewing this exhibit.
                                            CASH V. CASH

                                           2022-NCCOA-706

                                          Opinion of the Court



          2. Bad Faith Determination

¶ 27         Turning to his challenge to the trial court’s bad faith determination overall,

       Father first argues the trial court erred in determining he was acting in bad faith

       based on the events surrounding the end of his employment with Huntley Brothers.

       Father then asserts the trial court erred by concluding he “acted in bad faith by not

       updating his discovery documents.”          We review the trial court’s bad faith

       determination for abuse of discretion; “the trial court’s ruling will be upset only upon

       a showing that it was so arbitrary that it could not have been the result of a reasoned

       decision.” Loosvelt, 235 N.C. App. at 93, 760 S.E.2d at 354–55.

¶ 28         As explained above, to impute income to a party, the trial court must determine

       “the actions which reduced the party’s income were taken in bad faith, to avoid family

       responsibilities.”   Balawejder, 216 N.C. App. at 312, 721 S.E.2d at 686.        When

       considering whether to impute income to a party, the following factors support a

       determination the party acted in bad faith:

                    (1) failing to exercise his reasonable capacity to earn, (2)
                    deliberately avoiding his family’s financial responsibilities,
                    (3) acting in deliberate disregard for his support
                    obligations, (4) refusing to seek or to accept gainful
                    employment, (5) willfully refusing to secure or take a job,
                    (6) deliberately not applying himself to his business, (7)
                    intentionally depressing his income to an artificial low, or
                    (8) intentionally leaving his employment to go into another
                    business.

       Lueallen v. Lueallen, 249 N.C. App. 292, 312–13, 790 S.E.2d 690, 704 (2016) (quoting
                                           CASH V. CASH

                                          2022-NCCOA-706

                                         Opinion of the Court



       Mason v. Erwin, 157 N.C. App. 284, 288–89, 579 S.E.2d 120, 123 (2003)); see also Wolf

       v. Wolf, 151 N.C. App. 523, 526–27, 566 S.E.2d 516, 518–19 (2002) (including same

       list with citation to Bowes v. Bowes, 287 N.C. 163, 171–72, 214 S.E.2d 40, 45 (2002)).

¶ 29         The trial court’s bad faith reasoning based on the circumstances surrounding

       Father leaving Huntley Brothers implicates factors (4) and (5) listed above. Father

       refused to seek or accept gainful employment and willfully refused to find or take a

       job based on the following unchallenged or supported Findings of Fact:

                    d. A letter from Chet Huntley, of Huntley Brothers was
                    received into evidence. In said letter, Mr. Huntley states
                    that Father was laid off as a Masonry Supervisor. Mr.
                    David Huntley testified on Father’s behalf and is a 25%
                    owner of Huntley Brothers and a good friend of Father.
                    David Huntley and Father socialized with each other at
                    least every other weekend. Mr. Huntley testified that
                    Father was laid off on March 12, 2021, which was less than
                    one (1) week prior to the hearing. Mr. Huntley admitted
                    that Father was the only employee laid off out of one
                    hundred and twenty (120) of Huntley Brothers employees.
                    During cross-examination, Mr. Huntley admitted that
                    Huntley Brothers was currently advertising for several
                    positions all of which Father was qualified. One of the
                    positions paid $50,000 per year. Mr. Huntley testified that
                    he did not offer Father a lower salary because he “knows”
                    Father and Father would not accept a lower salary. Mr.
                    Huntley testified that Father’s performance was not a
                    factor in the company’s decision to eliminate Father’s role.
                    Rather, Father’s position was eliminated due to the high
                    cost of Father’s supervisor salary and because Father was
                    the most recent supervisor hire.

                    e. The court does not find the letter or Mr. Huntley’s
                    testimony to be credible, especially in light of Father
                                            CASH V. CASH

                                           2022-NCCOA-706

                                          Opinion of the Court



                    expressing that he has no intention of looking for
                    employment, filing for unemployment or applying for
                    /taking another position at Huntley Brothers (of which he
                    qualifies) or another company while simultaneously
                    arguing that the Court should find his income to be $0 for
                    the purpose of calculating child support. The court rejects
                    Father’s argument that his current income is $0.

       These Findings align with the trial court’s reasoning that Father’s “intent to not file

       for unemployment and not applying for/taking another position at Huntley Brothers

       (of which he qualifies) or another company while simultaneously alleging that he has

       been laid off and has no current income shows Father’s bad faith.” The trial court

       thus made a reasoned decision and therefore did not abuse its discretion. Loosvelt,

       235 N.C. App. at 93, 760 S.E.2d at 354–55.

¶ 30         Father’s arguments on appeal otherwise are not persuasive. As to the trial

       court’s determination that his claim to have zero income was not credible, Father

       argues the trial court “could have disregarded his Amended Affidavit” and used his

       business income rather than impute income to him since that was “why he was not

       looking for a different employment.” First, this argument ignores the “substantial

       deference” we give to trial courts in child support cases. Id., 235 N.C. App. at 93, 760

       S.E.2d at 354. Assuming arguendo the trial court could have used Father’s business

       income instead, we note Father failed to provide current documentation as to his

       business income and expenses, as he was required to do by the Local Rules and Child

       Support Guidelines. Child Support Guidelines; Civil Rules of District Court of the
                                            CASH V. CASH

                                           2022-NCCOA-706

                                          Opinion of the Court



       19A District Court District, Rule 7.2. The trial court had the discretion to impute

       income based upon the best information available regarding Father’s recent earnings

       and employment information, and that information came from his employment with

       Huntley Brothers. The trial court also noted it did not find Father’s claim of being

       laid off immediately prior to the child support hearing credible and stated several

       reasons for this credibility determination. Because the trial court made a reasoned

       decision to impute income, we will not disturb this decision on appeal. On a more

       fundamental level, Father cannot now claim the trial court should have ignored the

       very Amended Affidavit he presented, and swore to the truth of via his verification,

       on the eve of the hearing and instead ask the trial court to use his unsupported claims

       as to his business income. Our courts have long held, “the law does not permit parties

       to swap horses between courts in order to get a better mount.” Peters v. Pennington,

       210 N.C. App. 1, 15, 707 S.E.2d 724, 734–35 (2011) (quoting Weil v. Herring, 207 N.C.

       6, 10, 175 S.E. 836, 838 (1934)) (alterations from original omitted). We reject Father’s

       new attempt on appeal to get a better mount by arguing the trial court should have

       relied upon his business income.

¶ 31         Father also argues finding employment at the same level following an

       “involuntar[y] la[y] off” was not required because “[t]he facts here are very similar to

       the facts in” Sharpe v. Nobles, 127 N.C. App. 705, 493 S.E.2d 288 (1997). Father

       misreads Sharpe. In Sharpe, the father was laid off from a position that paid $56,000
                                           CASH V. CASH

                                          2022-NCCOA-706

                                         Opinion of the Court



       per year and then took positions that paid $46,000 and eventually $40,000 per year.

       127 N.C. App. at 708–09, 493 S.E.2d at 290. While the trial court determined the

       father acted in bad faith, this Court found merely “not look[ing] for work that would

       pay him what he made before changing jobs” did not amount to bad faith. Id. Here,

       by contrast, Father had not taken another job at all; the trial court found he “has no

       intention of looking for employment . . . or applying for/ taking another position at

       Huntley Brothers (of which he qualifies) or another company.” If Father had taken

       the $50,000 per year position at Huntley Brothers, his situation might have

       resembled that in Sharpe, but his own “good friend” testified Father “would not accept

       a lower salary” in addition to Father’s own testimony on the matter. Therefore, the

       trial court did not abuse its discretion in determining Father acted in bad faith and

       could therefore have income imputed to him based on his failure to seek alternative

       employment.

¶ 32         Turning to the trial court’s other ground for determining Father acted in bad

       faith—his failure to provide relevant income verification documents—we need not

       address this ground.     See Lueallen, 249 N.C. App. at 313, 790 S.E.2d at 704

       (emphasizing in response to party’s argument against one factor in the trial court’s

       bad faith determination that “[t]he trial court identified other factors as well”). And

       if we were to address this ground, the trial court still would not have abused its

       discretion in determining Father acted in bad faith. The “dispositive issue” when
                                            CASH V. CASH

                                           2022-NCCOA-706

                                          Opinion of the Court



       deciding whether to impute income “is whether a party is motivated by a desire to

       avoid his reasonable support obligations.” Wolf, 151 N.C. App. at 527, 566 S.E.2d at

       519. Failing to provide income verification as required provides some evidence a

       party is intentionally seeking to avoid or minimize the child support obligation

       because any hidden income will typically increase the amount of child support owed.

       See Balawejder, 216 N.C. App. at 312, 721 S.E.2d at 686 (“Normally a party’s ability

       to pay child support is determined by that party’s income at the time the award is

       made.” (quotations, citations, and alterations omitted)); Child Support Guidelines

       (“The Schedule of Basic Child Support Obligations is based upon net income

       converted to gross annual income . . . .”).

¶ 33         This case is illustrative of exactly how that would happen. Here, Father filed

       an Amended Financial Affidavit a week before trial indicating he had been laid off

       and therefore his income was zero. But Father also had his own business that in the

       past had provided additional income. By claiming in his Amended Affidavit his

       income was zero and not providing documentation about his business, Father wanted

       the trial court to accept his income was zero, which would lead to a lower child support

       obligation than if he had some business income. This understanding implicit in the

       trial court’s bad faith determination is not “so arbitrary that it could not have been

       the result of a reasoned decision.” Loosvelt, 235 N.C. App. at 93, 760 S.E.2d at 355.

       Therefore, the trial court did not abuse its discretion in determining Father acted in
                                             CASH V. CASH

                                            2022-NCCOA-706

                                           Opinion of the Court



       bad faith based in part on Father’s failure to provide income verification, although as

       we have already said the other ground for bad faith was sufficient on its own.

¶ 34            Father’s argument to the contrary is not persuasive. Father contends “[n]one

       of the reasons cited in Wolf provide for a court to find a party acting in bad faith or

       impute income based on a failure to provide discovery.” Father is correct none of the

       eight reasons above, which originally came from Wolf, address discovery failures. See

       Wolf, 151 N.C. App. at 526–27, 566 S.E.2d at 518–19 (listing eight factors recounted

       above). But Wolf does not say those reasons are exclusive; it instead reiterates “[t]he

       dispositive issue is whether a party is motivated by a desire to avoid his reasonable

       support obligations.” Id., 151 N.C. App. at 527, 566 S.E.2d at 519. And Father cites

       no other caselaw indicating Wolf’s factors are exclusive or replace that dispositive

       issue.

¶ 35            Thus, we hold the trial court had competent evidence to support the challenged

       Findings of Fact related to bad faith and did not abuse its discretion in determining

       Father acted in bad faith such that it could impute income to him.

       C. Challenge to Finding 11(g)

¶ 36            Father also argues Finding 11(g)—which focuses on health insurance for the

       minor child and thus is not related to the bad faith issue—“was not supported by

       sufficient evidence.”    As with the Findings related to bad faith, we review this

       challenge to determine “whether there is competent evidence to support the” Finding.
                                             CASH V. CASH

                                            2022-NCCOA-706

                                           Opinion of the Court



       Midgett, 199 N.C. App. at 206, 680 S.E.2d at 879.

¶ 37         Finding 11(g) states:

                      [g.] Father has no other children for whom he pays support.
                      Father provided no evidence of his providing health
                      insurance on [the child]. Father testified that [the child]
                      will be covered through Father’s wife’s insurance but failed
                      to say how much the premiums would be or when coverage
                      would begin. Father failed to provide evidence of the cost of
                      health insurance premiums for the minor child through his
                      employment with Huntley Brothers.

       Father does not argue with the first sentence about his lack of other children to

       support, but he does challenge the remainder of the Finding on medical insurance for

       his and Mother’s child. Therefore, we only focus on the challenge to the remainder of

       the Finding.

¶ 38         The trial court had competent evidence for the remainder of Finding 11(g). The

       sentence about Father providing no evidence of his providing health insurance for the

       child is an introduction to the other sentences that explain what the trial court meant,

       so if the other sentences are supported, the first sentence is supported. As the trial

       court found, Father testified his wife’s insurance would cover the child since he was

       laid off. Father did not testify about how much premiums would be or when that

       coverage would begin as the previous testimony about his wife’s insurance covering

       the child was his only testimony on the topic. Father argues his Amended Financial

       Affidavit lists the monthly insurance premium and therefore he did provide evidence
                                                CASH V. CASH

                                                2022-NCCOA-706

                                            Opinion of the Court



       for how much the premium would be. But his Amended Financial Affidavit only lists

       “Total Health Insurance Premium Costs.” It does not indicate how much of the

       premium is his health insurance versus the health insurance premium for his child.

       Finally, Father also did not testify about the cost of health insurance premiums for

       the child while he was working at Huntley Brothers. While his original Financial

       Affidavit prepared when he was still employed at Huntley Brothers lists his “Total

       Health Insurance Premium Costs,” it also does not breakdown the costs specific to

       the child versus him and anyone else covered under the insurance policy. Thus,

       Finding 11(g) is fully supported by competent evidence.

                                         III.     Conclusion

¶ 39            After reviewing all of Father’s contentions on appeal, we affirm the trial court’s

       order.    As to its imputation of income to Father, the trial court had competent

       evidence to support its Findings of Fact, and it did not abuse its discretion in

       concluding Father acted in bad faith.          As to the challenged Finding on health

       insurance, the trial court also had competent evidence to support that Finding.

                AFFIRMED.

                Judges DIETZ and ZACHARY concur.